Action to recover damages for personal injuries alleged to have been suffered by plaintiff as a consequence of his stepping into a hole in the pavement on Eastern Parkway, near the intersection of Rochester Avenue, Brooklyn, while alighting from a bus. Judgment for the plaintiff reversed on the law, with costs, and the complaint dismissed on the law, with costs. The findings of fact implicit in the jury’s verdict are affirmed. The notice stated that, the claimed pavement defect existed "near the intersection of Eastern Parkway and Rochester Avenue ” without specifying in which of the three roadways on Eastern Parkway or the roadway on Rochester Avenue the claimed defect existed, or near which of the several corners the accident happened. The notice, required to be served by chapter 572 of the Laws of 1886 was fatally defective. (Chaimowitz v. City of New York, 255 App. Div. 1003.) The question of prejudice is immaterial. (Ponsrok v. City of Tankers, 254 N. Y. 91, 95; Weisman v. City of *988New York, 219 N. Y. 178.) Close, P. J., Hagarty, Carswell, Johnston and Lewis, JJ., concur.